Citation Nr: 1048292	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-32 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.   Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with spondylosis. 

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee. 

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee. 

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

5.  Entitlement to an initial rating in excess of 20 percent for 
radiculopathy of the right lower extremity. 

6.  Entitlement to an initial rating in excess of 20 percent for 
radiculopathy of the left lower extremity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1976 to May 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, denied 
entitlement to TDIU, and granted increased ratings to 20 percent 
for lumbosacral strain, and to 10 percent each for left and right 
chondromalacia patella.  

The Veteran testified before the Board by videoconference from 
the RO in September 2010.  A transcript of the hearing is 
associated with the claims file. 

      Clarification of issues on appeal

In an August 2008 rating action, the RO granted service 
connection and assigned initial ratings for chronic fatigue 
syndrome, fibromyalgia, depression, and a right ankle disability.  
In a March 2009 decision, the RO granted service connection and 
assigned initial ratings for bilateral radiculopathy of the lower 
extremities.  Although the Veteran did not yet file a notice of 
disagreement, the RO provided a statement of the case on all 
issues in January 2010.  In February 2010, the Veteran submitted 
a substantive appeal (VA Form 9) requesting the appeal of all 
issues.  

The issues addressed in the August 2008 decision are not on 
appeal.  The Veteran did not express timely disagreement with the 
August 2008 decision, and the decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  The February 2010 VA Form 9 may be 
considered as a new claim these issues: increased ratings for 
chronic fatigue syndrome, fibromyalgia, and depression.  As these 
issues have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), the 
Board does not have jurisdiction over them, and they are referred 
to the AOJ for appropriate action.  

The issues addressed in the March 2009 decision are on appeal.  
As the RO's March 2009 decision was not yet final in February 
2010, the Veteran's VA Form 9 may be construed as a timely notice 
of disagreement with the assigned ratings or effective date for 
service connection for bilateral radiculopathy to the lower 
extremities.  These issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with spondylosis is 
manifested by chronic low back pain that radiates to the lower 
extremities and limits walking and standing.  The Veteran's 
mobility is also limited by overlapping symptoms of multiple 
joint pain, varicose veins, and disabilities of the knees and 
right ankle.  Range of flexion of the lumbar spine was 55-60 
degrees.   X-rays show very mild degenerative joint disease of 
the lower spine and sacroliliac joints with small bone spurs at 
several vertebral levels.  The Veteran uses prescription 
medication for pain but does not use a back brace or stimulation 
device.  

2.  The Veteran's bilateral knee disorders are manifested by pain 
and swelling on motion and extended standing and walking.  Ranges 
of motion are zero to five degrees extension and 100 to 120 
degrees flexion.  There is no clinically observed instability or 
cartilage damage.  X-rays show bilateral degenerative joint 
disease of the patellofemoral joints and in the left medial 
compartment.  The Veteran uses prescription medication for pain 
and occasionally used a left knee brace.  

3.  The Veteran is unable to secure or follow a substantially 
gainful occupation as a result of all service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with spondylosis have not been met at any time 
during the period covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, Diagnostic Codes 5236, 5237, 5242 
(2010).  
 
2.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the right knee have not been met at any 
time during the period covered by this appeal. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, Diagnostic Codes 5257, 5260, 5261 
(2010).  

3.   The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee have not been met at any 
time during the period covered by this appeal. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, Diagnostic Codes 5257, 5260, 5261 
(2010).  

4.  The criteria for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.   However, the Court of Appeals for 
the Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notification of alternate 
diagnostic codes or potential daily life evidence.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).
In correspondence in June 2006, the RO provided a notice that 
addressed the statutory requirements for TDIU but did not address 
the criteria for increased ratings for the knees and spine.  In 
January 2007, after the initial decision on the claims, the RO 
provided a notice that satisfied the requirements outlined in 
Vazquez-Flores.  The RO informed the Veteran of the types of 
evidence that would be considered and the respective 
responsibilities of the Veteran and VA to obtain relevant 
evidence.  The notice requested that the Veteran provide evidence 
to show his incapacity to continue his previous employment and 
any factors that markedly affect employment.  The correspondence 
also provided general notice concerning the rating criteria for 
application to the spine and knees.  In order to determine 
whether to proceed with the adjudication, the Board will examine 
whether the timing error was prejudicial to the appellant.  

In this case, the Board concludes that the late notice was not 
prejudicial.  While the RO's January 2007 letter was issued after 
the rating decision, the Board finds that any defect with respect 
to the timing of the notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Court 
specifically stated in Pelegrini that it was not requiring the 
voiding or nullification of any action or decision, only finding 
that appellants are entitled to content-complying notice.  Thus, 
the timing of the notice does not nullify the rating action upon 
which this appeal is based, and the Board specifically finds that 
the Veteran was not prejudiced by the post-decision notice 
because he was given sufficient time to submit and/or identify 
any evidence necessary to substantiate the claim.  Moreover, 
after the notice was provided, the case was readjudicated and a 
statement of the case was provided to the appellant in July 2007.  
Moreover, in several written statements and at his September 2010 
Board hearing, the Veteran described his symptoms and the impact 
on his self-employment and daily activities.  Therefore, the 
Board concludes that the Veteran had actual knowledge of the 
criteria for increased ratings and for TDIU and that the notice 
errors were harmless.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.
The Veteran served in the U.S. Air Force as a logistics and 
information management specialist including service in Southwest 
Asia in 1990-91.  The Veteran retired at the rank of Staff 
Sergeant.  He contends that his lumbar spine and bilateral knee 
disabilities are more severe than are contemplated by the current 
ratings and that he is unable to secure or follow a substantially 
gainful occupation as a result of all service-connected 
disabilities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Lumbosacral Strain with Spondylosis

In September 1994, the RO granted service connection and a 10 
percent rating for lumbosacral strain.  The RO received the 
Veteran's claim for an increased rating in November 2005.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease are as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion of the thoracolumbar spine greater than 
120 degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal contour such as scoliosis.  A 40 
percent rating is warranted when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.  This rating formula 
applies to cervical or lumbosacral strain, spondylolisthesis, 
sacroiliac injury and weakness, and spondylolisthesis and 
instability.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5236, 5237, 
5242.  

Normal ranges of motion for the lumbar spine are 90 degrees 
flexion, and 30 degrees extension, lateral flexion, and rotation.   
38 C.F.R. § 4.71a, Plate V (2010). 

Intervertebral disc syndrome permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 
5243, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  However, as there is no lay or medical 
evidence of incapacitating episodes, these criteria do not apply.  

Records of outpatient treatment at a military clinic from 
February 2000 to December 2005 showed that the Veteran reported 
body aches and was prescribed medication for arthritis and 
fibromyalgia.  There were no clinical observations of the lumbar 
spine.  

In December 2005, a VA physician noted that he did not have the 
claims file for review but noted the Veteran's report of periodic 
back pain five days per week with flare-up episodes every three 
months that affected his ability to walk and sit or stand for 
prolonged periods of time.  The Veteran denied that the episodes 
were incapacitating.   The Veteran reported unsteadiness in the 
shower, difficulty putting on socks and shoes, and reduction in 
activities such as bowling and fishing.  On examination, range of 
motion of the lumbar spine was 60 degrees flexion, 15 degrees 
extension, 15 and 20 degrees lateral flexion to the right and 
left; and 40 and 20 degrees rotation to the right and left.  The 
combined range of motion was 170 degrees.  There was no 
additional loss of function on repetition.  The Veteran's gait 
was normal with no muscle spasms or atrophy but with tenderness 
of the spine on palpation. The Veteran experienced pain on 
straight leg raising but there were no neurological deficits.  X-
rays showed very mild degenerative joint disease of the lower 
spine and sacroliliac joints with small bone spurs at several 
vertebral levels.  

Military clinic outpatient records through April 2007 and VA 
outpatient records through December 2008 showed continued care 
for fibromyalgia and myositis but with no symptoms, clinical 
observations, or examinations of the spine.  

In April 2007, a VA physician did not have the claims file for 
review but summarized the Veteran's reports of a history of a 
back injury in service with a continuity of symptoms after 
service that became more severe in recent years.  The Veteran 
reported approximately five lifting injuries after service.  The 
Veteran reported that he experienced variable low back pain that 
radiated to both legs but did not limit his ability to walk.  He 
reported two episodes of "incapacitating" back pain in the past 
year but that he did not seek treatment.  He reported that he 
last worked in his private lawn care business in 2005 but was 
unable to continue lifting activities because of his back.  He 
did not use any support devices.  On examination, range of motion 
of the lumbar spine was 55 degrees flexion, 25 degrees extension, 
20 degrees bilateral lateral flexion; and 20 degrees bilateral 
rotation with end-range pain.  The combined range of motion was 
160 degrees.  There was no additional loss of function on 
repetition.  The results of concurrent X-rays were the same as in 
2005.  A neurological examination showed decreased strength at 
the left knee.  In an October 2007 addendum, the physician noted 
that the Veteran also had bilateral radiculopathy, more severe on 
the left.  

In a January 2008 statement, the Veteran noted that he 
experienced multiple joint pains in the ankles, knees, legs, and 
toes since the Persian Gulf War and that he frequently lost 
balance and feeling in his lower extremities after standing or 
walking for extended periods of time. 

In August 2008, the RO granted service connection and a 10 
percent rating for chronic fatigue syndrome and service 
connection and a noncompensable rating for fibromyalgia.  

In October 2009, a VA physician noted a review of the claims file 
and the Veteran's reports of the back injury in service and a 
continuity of pain since service without subsequent injuries.  
The Veteran reported constant severe back pain radiating to his 
left leg that affected his ability to walk.  The Veteran denied 
any incapacitating episodes that required physician prescribed 
bed rest, flare-up episodes, or the use of support devices.  
Although unemployed, the Veteran reported that he would have 
difficulty in a work environment because of back and knee 
disabilities.   On examination, range of motion of the lumbar 
spine was 62 degrees flexion, 10 degrees extension, 25 degrees 
bilateral lateral flexion; and 55 degrees bilateral rotation with 
pain throughout the range.  The combined range of motion was 232 
degrees.  There was no additional loss of function on repetition.  
There were no gait or strength deficits but the Veteran had some 
loss of sensation in the left thigh.  The results of concurrent 
X-rays were substantially the same as shown in 2005 and 2007.  

In October 2009, the Veteran underwent examination by two other 
VA physicians.  One physician noted swollen bilateral varicose 
veins of the legs that were painful and limited standing and 
walking.  The disorder is service-connected and rated as 10 
percent disabling for each leg.  Another physician noted the 
Veteran's report of widespread severe joint pain and stiffness 
with tender points on the trunk and upper and lower extremities.  
The physician diagnosed fibromyalgia and chronic fatigue 
syndrome.  In November 2009, another VA physician noted the 
Veteran's reports of increased low back pain with frequent and 
severe radiating pain to the lower legs and that the left leg 
occasionally buckled.  On examination, muscle strength was normal 
but there was decreased sensation in the left lower leg.  

In March 2009, the RO granted service connection and 20 percent 
ratings each for radiculopathy of the bilateral lower 
extremities, effective in April 2007.   

In a September 2010 Board hearing, the Veteran reported that his 
back symptoms had become more severe since the April 2007 
examination including in the last year, but he did not discuss 
the results of the October 2009 examination.  He stated that he 
experienced morning stiffness, decreased range of motion, and 
continued to use prescription medication for pain but did not use 
a back brace or stimulation device.  

The Board concludes that a rating in excess of 20 percent for 
lumbosacral strain with spondylosis is not warranted at any time 
during the period covered by this appeal.  The Veteran 
experiences chronic low back pain that radiates to the lower 
extremities and limits walking and standing.  The Veteran's 
mobility is also limited by overlapping symptoms of multiple 
joint pain, varicose veins, and disabilities of the knees and 
right ankle.  Range of flexion of the lumbar spine was measured 
as 55-60 degrees.   Even though the General Rating Formula for 
Diseases and Injuries of the Spine contemplates radiating pain, 
the Veteran has been additionally rated at 20 percent each for 
bilateral radiculopathy and loss of sensation in the lower 
extremities.  A higher rating of 30 percent for the lumbar spine 
is not warranted because the range of flexion is not less than 30 
degrees nor is there ankylosis of the spine.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected lumbar spine disorder 
results in a unique disability that is not addressed by the 
rating criteria.  The impact of the disability on employment is 
included in a favorable decision on a total rating below.  Thus, 
there is no basis for referral of the case for consideration of 
an extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

The Board considered whether an additional VA examination is 
necessary in view of the Veteran's statement in September 2010 
that his symptoms became more severe since the 2007 examination 
including in the last year.  The Board concludes that an 
additional examination is not necessary.  While the Veteran and 
his representative indicated at the 2010 hearing that his back is 
worse since the 2007 examination, he was afforded a new 
examination in October 2009, and the appellant has not taken 
issue with the findings on that examination report, or otherwise 
indicated that the spine disorder has grown more severe since 
that examination.  The Veteran did not acknowledge or discuss the 
results of the 2009 examination.  The Veteran's qualitative 
description of his limitations in mobility was also substantially 
the same with the exception of increased radiculopathy.  However, 
that disability was service connected and rated as additionally 
40 percent disabling, effective in 2007, for a combined rating of 
50 percent disabling for symptoms associated with the lumbar 
spine.  The September 2010 examination is adequate for rating 
purposes, and the findings do not reflect spine disability more 
severe than currently rated.  

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Knees

In September 1994, the RO granted service connection and 
noncompensable ratings for chondromalacia patella of the right 
and left knees.  The RO received the Veteran's claim for an 
increased rating in November 2005.  

Disability of the knee may be rated on the basis of limitation of 
motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
A 10 percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal 
range of knee motion for VA purposes is from zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2010).

Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, a 20 percent rating if moderate, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Dislocated cartilage, genu recurvatum, ankylosis, and impairment 
of the tibia and fibula as a result of nonunion or malunion are 
not indicated in this case.  Thus, those particular criteria do 
not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 
5263 (2010).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  In the 
absence of limitation of motion, X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups will 
warrant a 10 percent rating.  Absent limitation of motion, a 20 
percent rating is warranted for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Records of outpatient treatment at a military clinic from 
February 2000 to December 2005 showed that the Veteran reported 
body aches and was prescribed medication for arthritis and 
fibromyalgia.  There were no clinical observations of the knees.  

In December 2005, a VA physician noted the Veteran's reports of 
bilateral constant sharp knee pain, more severe on the left with 
stiffness, swelling, and giving way episodes every six months.  
He reported difficulty standing and walking for extended periods 
of time and limited his activities such as bowling and fishing.  
He reported occasional use of a brace on the left knee.  On 
examination, range of motion was zero to 100 degrees bilaterally 
with pain beginning at 80 degrees on the left and 90 degrees on 
the right but not further limited on repetition.  There was 
moderate crepitus but no clinical instability.  No X-rays were 
obtained.  The physician diagnosed bilateral chondromalacia of 
the knees.  

Military clinic outpatient records through April 2007 and VA 
outpatient records through December 2008 showed continued care 
for fibromyalgia, myositis, and a right ankle disorder but with 
no symptoms, clinical observations, or examinations of the knees.  

In April 2007, a VA physician noted the Veteran's reports of 
daily bilateral knee pain, more severe on the left.  He reported 
occasional locking, a sensation of instability, and use of a knee 
brace.  He limited the amount of extended walking and standing.  
On examination, the physician noted mild to moderate boney 
swelling. Bilateral range of motion was zero to 110 degrees 
without pain or additional limitation on repetition.  There was 
end-range crepitus on the right and pain and laxity on the left.  
X-rays showed mild degenerative joint disease, especially at the 
patellofemoral joints.  

In a January 2008 statement, the Veteran noted that he 
experienced multiple joint pains in the ankles, knees, legs, and 
toes since the Persian Gulf War and that he frequently lost 
balance and feeling in his lower extremities after standing or 
walking for extended periods of time. 

In October 2009, a VA physician noted a review of the claims file 
and the Veteran's reports of residual knee pain since a fall in 
service.  The Veteran reported daily constant severe knee pain 
with occasional locking, swelling, and instability.   On 
examination, range of motion was 5 degrees extension to 120 
degrees flexion bilaterally with pain throughout motion but with 
no additional limitation on repetition.   There was tenderness 
over the medical femoral condoles but no swelling or instability.  
X-rays showed bilateral degenerative joint disease most profound 
at the patellofemoral joints and in the left medial compartment.  

The Board refers to the results of October 2009 examinations for 
varicose veins, chronic fatigue syndrome, and fibromyalgia 
discussed above. 

In a September 2010 Board hearing, the Veteran stated that his 
knees were weak but that he did not use knee braces. 

The Board concludes that ratings in excess of 10 percent for 
chondromalacia patella and degenerative joint disease of the 
right and left knees are not warranted at any time during the 
period covered by this appeal.  Although there is some limitation 
of motion of both knees, a 10 percent rating under the criteria 
for limitation of flexion and extension is not warranted because 
flexion is greater than 45 degrees and extension is less than 10 
degrees.  Because there is X-ray evidence of degenerative joint 
disease and pain on motion, a 10 percent rating for each knee is 
warranted under Diagnostic Code 5003.  Higher ratings for 
limitation of motion are not warranted because the range of 
motion is greater than 30 degrees flexion and less than 15 
degrees extension.  

Additional rating for instability and locking are not warranted.  
Although the Veteran reported experiencing these symptoms, two of 
three examiners (in 2005 and 2009) did not observe clinical 
indications of instability.  An examiner in 2007 noted some 
instability on the left that was not noted before or after this 
examination.  In his recent hearing testimony, the Veteran 
reported that he does not use a knee brace to assist in 
stability.  None of the examiners noted any cartilage deficits 
and none were identified on imaging studies.  The Board also 
notes that the Veteran's limitations in standing and walking are 
also contemplated in ratings for the back, right ankle, and 
chronic fatigue syndrome.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected bilateral knee disorders 
result in a unique disability that is not addressed by the rating 
criteria.  The impact of the disabilities on employment is 
included in a favorable decision on a total rating below.  Thus, 
there is no basis for referral of the case for consideration of 
an extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

The Board again considered whether an additional VA examination 
is necessary in view of the Veteran's statement in September 2010 
that his symptoms became more severe since the 2007 examination.   
As the Veteran was afforded a subsequent examination in October 
2009, and he has not taken issue with the findings of that 
examiner or indicated that the knee problems have grown more 
severe since that examination, the Board concludes that an 
additional examination is not necessary.   

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Total Disability Based on Individual Unemployability

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 
1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide 
for a total rating when there is a single disability or a 
combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional disability 
sufficient to bring the combined evaluation to 70 percent.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For these purposes, the 
following will be considered a single disability:  disabilities 
resulting from a common etiology or a single accident, 
disabilities of one or both upper extremities or one or both 
lower extremities; and disabilities affecting a single body 
system such as the orthopedic system.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran does 
not meet the percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The issue then is whether the veteran's service connected 
disability precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that permits 
the individual to earn a "living wage").  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  For a veteran to prevail on a claim for a 
TDIU rating, the record must reflect some factor, which takes 
this case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
VA has defined "substantially gainful employment" in the 
Adjudication and Procedural Manual as "employment at which 
nondisabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community where 
the veteran resides."  See M21-1 MR IV.ii.2.F.24.d. (formerly 
Manual M21-1, Part VI, Section 7.09(7).

Consideration may be given to the veteran's education, training, 
and special work experience, but not to his age or to impairment 
caused by non-service-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

The Veteran has the following service connected disabilities: 
chronic low back strain, rated as 20 percent disabling; 
radiculopathy of the right and left lower extremities, each rated 
as 20 percent disabling; bilateral chondromalacia of the knees, 
each rated as 10 percent disabling; right ankle instability, 
rated as 10 percent disabling; bilateral varicose veins, each 
rated as 10 percent disabling;  depression, rated as 10 percent 
disabling; chronic fatigue syndrome, rated as 10 percent 
disabling; and fibromyalgia, rated as noncompensable.  The total 
combined rating is 80 percent.  In this case, the Veteran does 
not have a single disability rated at 40 percent.  Combining 
extremity disabilities does not result in a 40 percent 
disability, nor do the whole system disorders of fibromyalgia and 
chronic fatigue syndrome reach this level.  None of the disorders 
arose from a common etiology or injury.  Therefore, the Veteran 
does not meet the statutory requirements for TDIU.   

The Veteran has significant military experience in logistics and 
information management.  He reported to VA mental health 
examiners in November 2009 that he earned an associate's degree, 
performed office work for an unspecified time after service, 
assisted his spouse in a restaurant, and operated a lawn care 
business until 2005 when he could no longer perform the required 
physical labor.  The Veteran did not report that he applied for 
or attempted any form of sedentary employment.  

In February 2010, the Veteran reported that he applied for Social 
Security Administration disability benefits but was denied 
because he had not worked long enough to accumulate the requisite 
number of quarterly credits.  This is not credible as his 18 
years of military active duty pay was subject to SSA withholding 
and qualified for credits.  

In a January 2008 statement, the Veteran's spouse noted that the 
Veteran displayed symptoms of fatigue, soreness, loss of hand 
strength, decreased memory, depression, frustration, and 
irritability.  

In January 2008, a VA physician noted the Veteran's report of 
generalized joint pain of the neck, back, shoulder, elbows, 
knees, ankles and feet for which he was prescribed medication 
since 1996.  He also experienced insomnia, recurrent headaches, 
and chronic fatigue.  The physician did not estimate the 
percentage of normal daily activities that could not be 
accomplished because of the disorders.  Nevertheless, the 
physician diagnosed chronic fatigue syndrome and fibromyalgia.  
The physician noted that the disorders precluded gainful 
employment although the Veteran could perform some physical work 
for short periods of time.  

In October and November 2009, VA examiners were asked to provide 
opinions whether the Veteran was unemployable due to his service-
connected disorders.   Examiners for varicose veins, lumbar 
spine, and knee disabilities addressed only the impact of those 
disabilities.  They acknowledged that the Veteran was not capable 
of manual labor but was able to perform administrative tasks.  

One examiner assessed the status of the Veteran's fibromyalgia 
and chronic fatigue syndrome.  This examiner addressed these and 
all other service-connected disabilities and concluded that the 
combined disorders precluded gaining and holding substantially 
gainful employment.  The VA mental health examiner noted that the 
Veteran's depression was associated with chronic pain from 
fibromyalgia that imposed a moderate to severe impairment of 
occupational functioning.  The examiner noted that the Veteran 
was able to manage his financial affairs.  However, the examiner 
did not provide a direct opinion whether the Veteran was 
incapable of all forms of gainful employment.   

The Board concludes that a total rating based on individual 
unemployability is warranted.  There is credible lay and medical 
evidence both for and against a TDIU.  The Veteran does not meet 
the statutory requirements.  Although he has multiple 
disabilities with a combined rating of 80 percent, he does not 
have a single disability rated at least 40 percent.   However, 
TDIU may still be granted if there is a showing that the Veteran 
is unable to obtain and sustain substantially gainful employment 
due to his service-connected disabilities. 

Here, examiners who assessed only knee, spine, and lower 
extremity disabilities noted that the Veteran was unable to 
perform manual labor but could perform sedentary tasks.  The 
Veteran has considerable education and experience in management.  
On the other hand, examiners who assessed chronic fatigue 
syndrome and depression noted that the Veteran was not capable of 
substantially gainful employment or that the disorder imposed 
moderate to severe occupational impairment.  The Board places 
somewhat greater probative weight on the opinion of the examiner 
who considered all the service-connected disorders and on the 
mental health examiner's assessment of overall occupational 
capacity.  Resolving all doubt in the Veteran's favor, the Board 
will grant a total rating based on individual unemployability, 
effective April 23, 2007, the effective date for the combined 
total level of disability of 80 percent.   


ORDER

A rating in excess of 20 percent for lumbosacral strain with 
spondylosis is denied. 

A rating in excess of 10 percent for chondromalacia patella of 
the right knee is denied. 

A rating in excess of 10 percent for chondromalacia patella of 
the left knee is denied. 

A total rating based on individual unemployability is granted, 
subject to the legal criteria governing the payment of monetary 
benefits.


REMAND

In March 2009, the RO granted service connection and assigned 
initial ratings for bilateral radiculopathy of the lower 
extremities.  Prior to the Veteran's expression of disagreement, 
the RO issued a statement of the case in January 2010.   In 
February 2010, the Veteran submitted an appeal (VA Form 9) 
expressing a desire to appeal the RO's March 2009 determination 
regarding bilateral radiculopathy of the lower extremities.   The 
Board accepts the Form 9 as a timely notice of disagreement with 
regard to the issues addressed in the March 2009 Ro decision.  

The RO must now issue a statement of the case (SOC) regarding 
these issues.  The failure to issue an SOC is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his 
representative with a statement of 
the case on the issues of ratings 
in excess of 20 percent each for 
bilateral radiculopathy of the 
lower extremities with an 
appropriate time to respond and 
instructions on how to perfect a 
timely appeal if desired. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


